80



   OFFICE OF THE ATTORNEY       GENERAL OF TEXAS
                      AUSTIN




Hbnorablo Compton Ridto
county  lruditor
Freestom county
Fbirrield, Tarsa




                                         ontreat with
                                          court lor aol-
                                        liaqubat rrtate,
                                        distrlot and
                                       1 dlbtrfot taxes.

                      \v
          (4
1989, rhioii ads
                la rbb pt f pur letter
                          \ ollolmr
                    part am
                                              ot September 9,

                               am a aoatraot with Banby
                               ate,   eauaty,,roeddie
                                dlstrlot delinqtwat texea.
                  ty Tax A8s868or4oll~tor of thfa
                   ocrsnimlona due tb delinquent
                    fs.direotall oomudga~wb dub him
                    , 8n4 road diatrlot taxes.
             etofon, thb Ter Assessor-Dolla6t6rhea
    ~44 all  8ohoal nox&*s to the proper authority
    end the 4allnquentoollwtor masired his o@m-
    kZae%one b ylehoal reuehor8  died   br the tmrteoe
    oi tba tarloas ao8ool diatriota. These rouoher8
    are alro sigasd by the ocmnt~ snpariataadmitand
    the ooanty auditor.
                                                                81

Eonora:.leCozgton ;.hit:,,
                        &q-e 2



          "-?-0~14
                 it be lo@11 for the Tar i.sse~sor-
     -Collectorto retcIn oom~~i~~~lons
                                     due the dsliu-
     Cuent tax oolleator on4 pay him dlreot as Is
     done,on state, county and road distrlot tares,
     or la it nooesssry to us0 the vouoher apstem
     a8 w% have been p.ch~g.~
          For the purposa ot this opinion, we assume that
thls delinquent tax aontrect  w%th xrr.Vlbrook was entered
into In aacor4anoe vith  the ~rovlslone of Art10188 7335
an4 9335a of the Revised :lrll Ltatutes of Texas. “8 40
not have this oontract before us, and oannot construe the
rarloas terms and provisionsthat stayappear therein.
          Ylth respeot to aommqn aohool dlstrlot taxes,
Artlole 2184 of the Revised 01~11 Statutss, 1925, provide8
In substance that the Cozmlesloners*Court at the aounty
shall have the power to levy aud oauee.to b8 oolleatad
auoh taxes, end this statute %akeB the Commlsslonera~
Court of the oounty the @overnlngbody oi the oomxon aohool
dlstrlats in suoh aounty inaofur as the power to levy and
tieuseto be oolleatedthe annual ad vslorem taxes In suoh
oommon school dlatrlota is oonaerned." At.torney General*s
Oplnlon 80. O-980, dated June 24, 1939.
          As such ~overninp body, the Court may lawfully
enter into aontraotewith an attorney ror the oolleatloa
of delinquent taxes, for such aommon school dlatrlotrr
                     atate and aounty taxes. Artlolea
and other dellnquiusnt
733s. 7335a and 7337, RevlseG Clvll Statutes of Tsxas;
Cherokee County 8t al vs. Oaom, 116 Tex. 268,.15 S. 'di.
                                                       (Ed)
536; Corznlealonera*Court et al 0. r;allaae,et al, 118
Tox. 219, 60 S. C. (2d) 535; State vs. Spperson,12l Ter.
60, 42 S. L. (2d) 228; MoGollam vs. City of Rlohardaon
(C.C.A.)121 S. T. (2d) 423.
          Artlole 2795 of the Revised Clvll Statutes provides
for the levy and oolleotlon of aommon echo01 distriot tares
by the Commls~~loners~Court and reads In part as fOlloWt3l
         ". . . The tax oollsotor shall oolleat
    said taxes as other taxes are collected. The
    t8X aaae6sor shall reoelre a aomml8slon of one-
    hair at ona per cent ror aesesslng auah tax and
    the tax colleotor a oo~~~~lsslon
                                   of,one-halfOf
                                                                 82



Eonorab+e   Compton White, Page   S



     one per sent for aoUeotlne tha anam. The tax
     uolleotorshall par all luoh taxes to the oounto
     treasurer,and said  traasurar shall oradit eaoh
     sohool dlstrlot ~5th the amount belonglq to It,
     and pay out the same in aooordanoe dth law.*
          We aaaume thst the County kaaeasor-Collaotoror
Fraeatono County, Texas, has been lawfully authorltedto
oolleot oomon aohooldlatriot faxes in aooordanoawith the
provlalonaof Artlola1043b, Revised Ulvll Statutes of
Tares (Orr00tiv~ Mar 19, 1939, Aota 1939, 46th Leglalatare,
B. B. 10331, uhhlohreada in part aa~iollowa:
            “Alu   . aoannonaohool dlatrlot . . . la
                   l   .

     hereby suthorlaadby ordlnanoe or br proper re-
     aolutlona to authorlaa tha Couuty Aaaersor0r tha
     oounty in rhlah aald . . . oomon aohool dlatrlot
     . . . la looatrdto sot as Tax Assessoriar said
           aonmm aohool U&riot          or authorlae
     ihi iax aolleotor 0r the aou&*l;1 whlcahla ld . . .
     o-n    aohool dlatrlot . . . ia altuatad to aot
     as Tax Collaotor for said . . . ooawn aohool dla-
    %riot. . .
         "Se0. a. When au ordlnanoeor prqper roeo-
    lotion la passedmaking available tha aarviuae or
    the County Tax A8a ea a 0                     le h o o
                            to r luoh t . . a.tmaoa          ~
    dlstriot . . . it shall ba the duty oi the said
    Tex Aaaeaaor of tha oouxty ln whlok . .. . auoh
    amamon aohool district . . . is aftuatad to aaaeaa
    the taxes ror said . . . oommom aohool dlatrlot . . .
    and perarm the dutiaa or Tax Aasoaaor ror said . .. .
    oomuon aahool Qlrtriot . . . aooordlng to the oldi-
    nsnoea or reaolutlaaaor said . . . oommMiahod
    dlatrlot . . . and aooordlng to law.
        Y3e0.3. When an ordlnanoeor proper rasolutton
    la passed avalllng aaa& . ,. . common aohool dlatriota
          or the sarvloea 6r the countr Tax Oolleotor,
    it'aiallbe tha duty oP the lald Tax Colleator.&
    the county in whloh said . . . oomwn 8ohooI diatrfots
          are situated ts oollaot the taxes and aaaeas-
    &t;   ror said . . . ocnmon aohool dlstriota. . .
Honorable Compton %hlte, Page 4



    and turn over aa soon am oollaated to the
    raapeotlveproper depositoryof aald . . .
    oomaon aohool dlatrlota . . . or other au-
    thority authorizedto receive auoh taxes or
    assastmants,all tares or monaya oolleated
        . lass his roes herelnartarprovided
    io;, . . .*
          In State vs. Epporaon, et al, Xl Tex. 80, 42
s. 1. (gd) SZ8, decided by SsotlonR.of tha Uoagi8slon of
Appealsin 1931, a oontraotwas entered into betwaen Pipper-'
son, an attornay, and Bldalgo County for tha oollaotlonof
dallnquent state and oounty tares. A oonCroveray arose
as to oodaslona due Epparaon, and Eppsraon illad his
petltlon ror mandamus la the Dlstrlot.aourtagalhattha
Uounty Tax Colleotor,end by amended patltlon, all urbara
of the Oomlaslonera*Court were made na~ondenta to oompal
the uolleotorto hand over to him some $&S;OOO.OO in oom-
missiona allegedlywrougfullywIthheld. In the oourae of
lta opltion,the oourt said8
         "By leglalatlveaot the Stata ha6 oonatl-
    tuted t&e Tiax aolleotar or tha oounty Ita aaent
    to reoalvs delinquenttaxaa oollaotaa under-aaoh
    oontreot,aud it la the duty of luoh offioer to
    par all faea and oommlaalonalewfully lnourred In
    the oollaotlontheraor to the .verlouaParties who
    may be entitled thereto. Under auoh olrauastaaaaa,
    the Tex Colleotor'sduty with rafamkaa to manay
    balonging to perwna who are antit ad under valid
    oontrioti to mmoelvs the same Srom him la xmralz:
    ministerial. If he rlthholda the payment or suoh
    muda when e person la lawruur entitled to reoelve
    the aama, ha heiafaiLad to dladarae a duty irpossd
    upon him by law. end his aotls a wronufulone.*
    (Undersoorlngours).
         The Court also said%,
         *xi EpperaontaoontentlonIn the ault riled
    by him in Hldalgo Couatr %a trim, that la, that
    he has parform& oertalu aarvioee under e velid
    oontreot with the CoadSr,lOnerS'Court, and that
    Ronoreble Compton i;hite,Yaee 5



        uz&¶erthe provisionsoi suoh oontrecf he haa
        earned  oertein oomnlar;lons
                                   which lawiully belong
        to hlm, then it logloally iollowa that tha Tax
        Colleator. as an apent.of the State. la wonp
        1J
        ful    wt   0
        ‘itla his leaoludutyunder the statutes or thfa
        State to deliver to iWerson~w
    See alno, Cornell va. Swisher County, et al (C.C.A.) 78 S:Y.
    (2d) 1072. Tartley Tax Colleotor, et al va. Rpperson,(C.C.A.)
    so s. R. 26) 919 fReveraadby Sup. Ct. on other grounds,
    79 s. z. t2d) lOS1).
              Under the authority ot State vs. Ep p er eolupra,
                                                          n,
    and Astlolea 7335, 9333a, 2'184and 733V, you are respeotfully
    advised, and we hold that when t&e County Commiaclouers@
    Court as the governingbody oi the oommon aohool dlatrlota
    l&its oouuty for the ool$eotlonor oomaon aohool dlstrlot
    taxes hae by roper  ordlnenoe or resolution legally de-
                 E
    signated the ouuty Asaes%or-Colleatm   88 its aKent to
    oolleot the taxes in aocordanoa wlth the provlaionaor AX%-
    1010 1042b ai the Revised Ci~ll Statutes, then it la tha
    duty of auah tax easeasor-oolleotorto perform the ninla-
    torlal aot of rlthholdlngsuoh amountatasrey.bs lswfully
    due to the tax attorney,under the delinquenttax oon-
    traot. Such tax assessor-eolleotorbee the duty to,periorm
    this mlnlsterleleat tar tho various ocmmon aohool diatrlota
    involved In eotlne as their agent, just as he has the duty,
    as pointed out in State vs. Rpperaon, aupra, to oolleot the
    delinquent taxes due the&ate, ena wlthhol&;Eyonthe amounts
_   so oolleotcidthe lawful bomalsslonsdue the dolirrquent tax
    attorney unaer hlr oont6aot with the ComJeelotaera*?i?ourtand
    pay the same over to him.
              You are thereforereapeotfullyadvised, end It
    is the opinion of this department, thst it la leFa1 and
    props r0r the oounty tax oolleotor-assess& to rrltatn
    oomleslons lawtully due the dsllaquont tax attorney under
    the terms oi blfzoontrect with the Couulsslonars*CoPrf
    from aauohooamon euhool alatrlot taxes oolleoted and pay
    the amme to such attorney aa you state has hem the pro-
    oedure prevloualy rollowed with reremnos  to del.M@Wit
                                                85



Eonora:le Coapton Vhlte, Page 6




tax oolleotlonson the state and oounty taxes.

                      Toura very truly
                 ATToMaLY cmmu     OF TEXAS


                 B,&llc&          Aislstant




    ATTORNEY
           c;EN~RAL